    Case 2:19-cv-10635-ILRL-JVM Document 68 Filed 04/17/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

BYRON TAYLOR, TERRAINE R.                                CIVIL ACTION
DENNIS, KENNETH HUNTER,
KENDALL MATTHEWS, AND LONNIE
TREAUDO, ON OF THEMSELVES AND ON
BEHALF OF ALL OTHERS SIMILARLY
SITUATED

VERSUS                                                   NO. 19-10635

HD AND ASSOCIATES, LLC,
AND JOHN DAVILLIER                                       SECTION: “B”(1)

                                  ORDER

     Considering    the   parties’   joint   proposed   scheduling    order

(Rec. Doc. 63),

     IT IS ORDERED that the proposed scheduling order is ADOPTED

with the exception of the parties’ proposed pretrial conference

date;

     IT IS FURTHER ORDERED that the pretrial conference currently

scheduled for April 30, 2020 at 10:00 a.m. and the non-jury trial

currently scheduled for May 18, 2020 at 9:00 a.m. are hereby

CANCELLED;

     IT IS FURTHER ORDERED that:

     (1)   All    case-dispositive   pre-trial    motions,    along      with

           motions in limine regarding the admissibility of expert

           testimony, shall be filed and served in sufficient time

           to permit hearing thereon no later than October 28, 2020.

           This Section adheres to Local Rule 78.1 regarding oral
Case 2:19-cv-10635-ILRL-JVM Document 68 Filed 04/17/20 Page 2 of 5



      argument on motions. All other motions in limine shall

      be filed no later than November 16, 2020. Any motions

      filed in violation of this order shall be deemed waived

      unless good cause is shown. When a contested substantive

      pre-trial motion is being heard orally, the parties

      shall submit, simultaneously with the hard copy required

      by Local Rule 7.1, a copy of the motion, memorandum in

      support, memorandum in opposition and reply memorandum

      on CD-Rom in Word format. All disks shall be returned to

      counsel after the hearing on the motion upon request;

(2)   Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1)

      have not been completed and must be exchanged no later

      than March 26, 2020;

(3)   Depositions for use at trial shall be taken and all

      discovery shall be completed no later than October 27,

      2020;

(4)   Amendments to pleadings, third-party actions, cross-

      claims and counter-claims shall be filed no later than

      March 26, 2020;

(5)   Counsel adding new parties subsequent to mailing of this

      Notice shall serve on each new party a copy of this

      Order;

(6)   Responsive     pleadings    shall    be   filed    within      the

      applicable delays;
Case 2:19-cv-10635-ILRL-JVM Document 68 Filed 04/17/20 Page 3 of 5



(7)   Written reports of experts, as defined by Federal Rules

      of Civil Procedure 26(a)(2)(B), who may be witnesses for

      plaintiff fully setting forth all matters about which

      they    will   testify    and    the   basis   therefor   shall   be

      obtained and delivered to counsel for defendant as soon

      as possible, but in no event later than August 28, 2020;

(8)   Written reports of experts, as defined by Federal Rules

      of Civil Procedure 26(a)(2)(B), who may be witnesses for

      defendant fully setting forth all matters about which

      they    will   testify    and    the   basis   therefor   shall   be

      obtained and delivered to counsel for defendant as soon

      as possible, but in no event later than September 28,

      2020;

(9)   The parties shall file in the record and serve upon their

      opponents a list of all witnesses who may or will be

      called to testify at trial, and all exhibits that may or

      will be used at trial no later than September 28, 2020;

(10) The Court will not permit any witness, expert or fact,

      to testify or any exhibits to be used unless there has

      been compliance with this Minute Entry as it pertains to

      the witness and/or exhibits, without an order to do so

      issued on motion for good cause shown;

(11) This     case   does      not    involve   extensive   documentary

      evidence, depositions or other discovery. No special
Case 2:19-cv-10635-ILRL-JVM Document 68 Filed 04/17/20 Page 4 of 5



      discovery limitations beyond those established in the

      Federal Rules, Local Rules of this Court, or the Plan

      are established;

(12) Settlement     possibilities     were     discussed.   A   further

      settlement conference will be scheduled at any time at

      the request of any party to this action;

(13) A final Pre-trial Conference will be held before the

      District Judge on November 24, 2020, at 11:00 a.m.

      Counsel will be prepared in accordance with the final

      Pre-Trial Notice attached;

(14) On or before five (5) working days prior to the trial

      date, counsel for all parties are to prepare and submit

      joint    proposed     special     jury     charges    and      jury

      interrogatories. If a party objects to a proposed charge

      or interrogatory, that party shall note the objection in

      a footnote to the proposed charge or interrogatory and

      cite to any legal authority in support of the objection.

      Counsel shall submit an original and one copy of the

      proposed charges and interrogatories to Chambers. In

      addition, the proposed charges and interrogatories shall

      be submitted on CD-Rom in Word format, which shall be

      returned to counsel after trial upon request;

(15) Trial will commence on December 14, 2020, (or any time

      during that week) at 9:00 a.m. before the District Judge
Case 2:19-cv-10635-ILRL-JVM Document 68 Filed 04/17/20 Page 5 of 5



      without a jury. Attorneys are instructed to report for

      trial no later than 30 minutes prior to this time. Trial

      is estimated to last 5 days;

(16) Deadlines, cut-off dates, or other limits fixed herein

      may only be extended by the Court upon timely motion and

      upon a showing of good cause. Continuances will not

      normally   be   granted.   If,   however,   a   continuance    is

      granted, deadlines and cut off dates will be extended

      automatically, unless otherwise ordered by the Court.

New Orleans, Louisiana this 17th day of April, 2020.




                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE
